CHURCHILL DOWNS INCORPORATED
AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN (1997)

ARTICLE 1

PURPOSE

        The purpose of the CHURCHILL DOWNS INCORPORATED AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN is to promote the interests of the Company and its
stockholders by providing greater incentives to officers and other key
management employees by rewarding them for services rendered with compensation
in an amount which is directly related to the success of the Company as well as
the performance of the operating units and the individual employees.

ARTICLE 2   DEFINITIONS     2.1   Definitions.   The following words and
phrases, when used herein, unless their context clearly indicates otherwise,
shall have the following respective meanings:         A. Beneficiary.   A person
or persons (natural or otherwise) designated by a Participant in accordance with
the provisions of Article 8 to receive any benefits which shall be payable under
this Plan.         B. Board.   The Board of Directors of Churchill Downs
Incorporated.         C. Budget.   The annual operating budget approved by the
Board for each year during the term of the Plan.         D. CEO.   The Chief
Executive Officer of Churchill Downs Incorporated.         E.
Company.   Churchill Downs Incorporated and its subsidiaries.         F. Company
Achievement Percentage Levels.   The percentages established annually by the
Committee to be used, as provided in Section 6.2, in computing a part of an
Annual Incentive Compensation Award based upon achievement of a Company
Performance Goal.         G. Company Performance Goals.   The goal defined in
Section 6.1.A.         H. Disability.   A physical or mental condition arising
after the Effective Date hereof which qualifies a Participant for disability
benefits under the Social Security Act in effect on the date of disability.  

    73

--------------------------------------------------------------------------------

   

      I. Discretionary Achievement Percentage Levels.   The percentages
established annually by the Committee to be used, as provided in Section 6.5, in
computing a part of an Annual Incentive Compensation Award, based upon
achievement of a Discretionary Performance Goal.         J. Discretionary
Performance Goals.   The goals defined in Section 6.1.D.         K. Effective
Date.   January 1, 1997.         L. Incentive Compensation Award.   The award as
defined in Article 6. An award under the Churchill Downs Incorporated Incentive
Compensation Plan (1997) during any year shall be an "Annual Incentive
Compensation Award."         M. Participant.   An employee of the Company who is
selected for participation in the Plan in accordance with the provisions of
Article 5. For purposes of Articles 7 and 8, the term Participant shall also
include a former employee who is entitled to benefits under this Plan.        
N. Participation Classification.    The classification assigned to each
Participant in accordance with the provisions of Article 5.         O.
Participation Percentage.   The percentages of participation in the Plan as
defined in Article 6.         P. Performance Goals.   The performance goals as
defined in Article 6.         Q. Plan.   The Churchill Downs Incorporated
Incentive Compensation Plan (1997).         R. Plan Year.   The twelve-month
period commencing on January 1 of one calendar year and ending on December 31 of
the same calendar year, which period is also the Company's fiscal year.        
S. Profit Center.   Each Churchill Downs Incorporated racing operation,
Churchill Downs Incorporated Corporate Sales, Churchill Downs Management
Company, and any other profit centers designated by the CEO.         T. Pre-tax
Income.   The annual consolidated income of the Company, before federal and
state income taxes, after any allowance for payments made or to be made under
this Plan, and after inclusion of all extraordinary revenues and deduction of
all extraordinary expenses, all as calculated in accordance with generally
accepted accounting principles consistently applied and confirmed by the audit
report of the Company's independent public accountants.  

    74

--------------------------------------------------------------------------------

   

      U. Profit Center Achievement Percentage Levels.   The percentages
established annually by the Committee to be used, as provided in Section 6.3, in
computing a part of an Annual Incentive Compensation Award, based upon
achievement of a Profit Center Performance Goal.         V. Profit Center
Performance Goals.   The goals defined in Section 6.1.B.         W.
Salary.   The Participant's base annual salary as set by either the Compensation
Committee of the Board or the CEO.         X. Service Center.   The Finance,
Development & Technology Service Center, the Legal Service Center, the Corporate
Communications Service Center, and any other service center designated by the
CEO.         Y. Service Center Achievement Percentage Levels.   The percentages
established annually by the Committee to be used, as provided in Section 6.4, in
computing a part of an Annual Incentive Compensation Award based upon
achievement of a Service Center Performance Goal.         Z. Service Center
Performance Goals.   The goals defined in Section 6.1.C.          
AA.   Termination Date.   December 31, 2003, or such earlier date as may be
determined under Section 9.2.     2.2   Construction.   The masculine gender,
where appearing in the Plan, shall be deemed to include the feminine gender,
unless the context clearly indicates to the contrary.   ARTICLE 3  
ADMINISTRATION     3.1   Committee.   The Plan shall be administered by the
Compensation Committee of the Board (hereinafter the "Committee").     3.2  
Committee's Power and Authority.   The Committee shall have full and complete
authority and power, subject only to the direction of the Board, to administer
the Plan in accordance with its terms and carry out the provisions of the Plan.
The Committee shall interpret the Plan and shall determine all questions,
factual, legal or otherwise, arising in the administration, interpretation and
application of the Plan, including but not limited to questions of eligibility
and the status and rights of Participants, Beneficiaries and other persons. The
Committee shall have any and all power and authority (including discretion with
respect to the exercise of such power and authority) which shall be necessary,
properly advisable, desirable, or convenient to enable it to carry out its
duties under the Plan. By way of illustration and not limitation, the Committee
is empowered and authorized to make rules and regulations in respect to the Plan
not inconsistent with the Plan; to determine, consistently therewith, all
questions that may arise as to the eligibility, benefits, status and right of
any person claiming benefits under the Plan; to determine whether a Participant
was terminated for just cause; and subject to and consistent with, any
applicable laws, to make factual determinations, to construe and interpret the
Plan and correct any defect, supply any omissions or reconcile any
inconsistencies in the Plan. Any such determination by the Committee shall
presumptively be conclusive and binding on all persons. The regularly kept
records of the Company shall be conclusive and binding upon all persons with
respect to a Participant's date and length of employment, time and amount of
salary and the manner of payment thereof, type and length of any absence from
work and all other matters contained therein relating to employment. All rules
and determinations of the Committee shall be uniformly and consistently applied
to all persons in similar circumstances.  

    75

--------------------------------------------------------------------------------

 

            3.3   Committee's Annual Review.   The Committee shall review the
operation of the Plan to determine its effectiveness in promoting its operating
results and the shareholders' investment; further, the Committee shall report
annually to the Board on its findings and make such recommendations as the
Committee deems appropriate.   ARTICLE 4   EFFECTIVE DATE AND TERMINATION    
The Plan shall be effective as of January 1, 1997. The Plan shall terminate on
December 31, 2003, except with respect to the payment of any Incentive
Compensation Awards which may become due and payable thereafter, or unless
terminated earlier by action of the Board under Section 9.2.   ARTICLE 5  
ELIGIBILITY AND PARTICIPATION     5.1   Eligibility.   All Company officers and
other key management employees who are employed by the Company on the date of
the adoption of this Plan and who are specifically designated by the Committee
as Participants shall be Participants in the Plan as of January 1, 1997. In
addition, any officers and other key management employees who are subsequently
designated by the Committee as participants shall become Participants in the
Plan on the date established by the Committee for such participation. Once an
employee becomes a Participant, he will remain a Participant until the earliest
of: [i] termination of this Plan; [ii] termination of his active service with
the Company; or [iii] termination of his status as a Participant by decision of
the Committee, provided, however, that a Participant will be terminated from
participation in the Plan only at the beginning of a Plan Year.     5.2  
Classifications of Participants.   The Committee shall, from time to time,
establish Participation Classifications which will determine the Participants'
Performance Goals. Simultaneous with the Committee's designation of an employee
as a Participant, the Committee shall designate in which classifications of
Participants the employee shall participate. The Committee may change the Class
designation of a Participant as of the beginning of any Plan Year.  

    76

--------------------------------------------------------------------------------

   

          ARTICLE 6   ANNUAL INCENTIVE COMPENSATION AWARDS     6.1   Performance
Goals.   Annual Incentive Compensation Awards to each Participant shall be
determined on the basis of the achievement of the following Performance Goals:  
      A. The Company achieves certain Pre-tax Income for the applicable year:
the "Threshold Company Goal" (90% of the Pre-tax Income target set in the
applicable Budget); the "Target Company Goal" (100% of the Pre-tax Income target
set in the applicable Budget); and the Maximum Company Goal" (120% of the
Pre-tax Income target set in the applicable Budget) (the "Company Performance
Goal[s]"). The Committee shall establish annually the percentage of the Annual
Incentive Compensation Award to each Participant which is awarded to each
Participant based upon the Company Performance Goals (the "Company Performance
Goals Percentage").         B. In the case of Classes to which Participants
working in Profit Centers are assigned, the Profit Center achieves certain
pre-tax net income levels for the applicable year: the "Threshold Profit Center
Goal" (90% of the pre-tax net income set in the Profit Center's applicable
Budget); the "Target Profit Center Goal" (100% of the pre-tax net income set in
the Profit Center's applicable Budget); and the "Maximum Profit Center Goal"
(120% of the pre-tax net income set in the Profit Center's applicable Budget)
(the "Profit Center Performance Goal[s]"). The Committee shall establish
annually the percentage of the Annual Incentive Compensation Award which is
awarded to each Participant based upon the Profit Center Performance Goals (the
"Profit Center Performance Goals Percentage").         C. In the case of Classes
to which Participants working in Service Centers are assigned, such Service
Center meets certain objective financial and other criteria established by the
CEO and the Senior Vice President of that Service Center for the applicable
year: the "Threshold Service Center Goal" (90% of the Service Center's
established criteria); the "Target Service Center Goal" (100% of the Service
Center's established criteria); and the "Maximum Service Center Goal" (120% of
the Service Center's established criteria) (the "Service Center Performance
Goal[s]"). Achievement of the Service Center Performance Goals shall be
determined in the CEO's sole discretion. The Committee shall establish annually
the percentage of the Annual Incentive Compensation Award which is awarded to
each Participant based upon the Service Center Performance Goals (the "Service
Center Performance Goals Percentage").  

    77

--------------------------------------------------------------------------------

   

                D. In the case of Classes to which Participants working in
Service Centers are assigned, such Service Center meets certain objective
financial and other criteria established by the CEO and the Senior Vice
President of that Service Center for the applicable year: the "Threshold Service
Center Goal" (90% of the Service Center's established criteria); the "Target
Service Center Goal" (100% of the Service Center's established criteria); and
the "Maximum Service Center Goal" (120% of the Service Center's established
criteria) (the "Service Center Performance Goal[s]"). Achievement of the Service
Center Performance Goals shall be determined in the CEO's sole discretion. The
Committee shall establish annually the percentage of the Annual Incentive
Compensation Award which is awarded to each Participant based upon the Service
Center Performance Goals (the "Service Center Performance Goals Percentage").The
Participant achieves certain performance standards particular to his or her
position in the Company for the applicable year: the "Threshold Discretionary
Goal" (90% of the Participant's performance standards); the "Target
Discretionary Goal" (100% of the Participant's performance standards); and the
"Maximum Discretionary Goal" (120% of the Participant's performance standards)
(the "Discretionary Performance Goal[s]"). Achievement of the Discretionary
Performance Goals shall be determined in the sole discretion of the CEO. The
Committee shall establish annually the percentage of the Annual Incentive
Compensation Award which is awarded based upon the Discretionary Performance
Goals (the "Discretionary Performance Goals Percentage").     6.2   Computation
of Award Based Upon Company Performance Goals.   For each Plan Year for which
the Company achieves the "Threshold Company Goal", each Participant shall be
awarded an Annual Incentive Compensation Award which shall be computed by
multiplying: (i) the Participant's Salary for the Plan Year; by (ii) the
Participation Percentage, as established annually by the Committee for the
Participant's Class; by (iii) the Company Performance Goals Percentage, as
established annually by the Committee for the Participant's Class; by (iv) the
applicable Company Achievement Percentage Level as established annually by the
Committee.     6.3   Computation of Award based on Profit Center Performance
Goals.    For each Plan Year for which the Company achieves at least the
Threshold Company Performance Goal and the Profit Center in which that
Participant works achieves at least its Threshold Profit Center Performance
Goal, each Participant of a Profit Center Class shall be awarded an Annual
Incentive Compensation Award which shall be computed by multiplying: (i) the
Participant's Salary for the Plan Year; by (ii) the Participation Percentage, as
established annually by the Committee for the Participant's class; by (iii) the
Profit Center Performance Goals Percentage as established annually by the
Committee for the Participant's Class; (iv) by the applicable Profit Center
Achievement Percentage Level as established annually by the Committee.     6.4  
Computation of Award based on Service Center Performance Goals.    For each Plan
Year for which the Company achieves at least the Threshold Company Performance
Goal and the Service Center in which that Participant works achieves at least
its Threshold Service Center Performance Goal, each Participant in a Service
Center Class shall be awarded an Annual Incentive Compensation Award which shall
be computed by multiplying: (i) the Participant's Salary for the Plan Year; by
(ii) the Participation Percentage, as established annually by the Committee for
the Participant's Class; by (iii) the Service Center Performance Goals
Percentage as established annually by the Committee for the Participant's Class;
by (iv) the applicable Service Center Achievement Percentage Level as
established annually by the Committee.     6.5   Computation of Award based on
Discretionary Performance Goals.    For each Plan Year for which the Company
achieves at least the Threshold Company Performance Goal and that Participant
achieves at least his/her Threshold Discretionary Performance Goal, a
Participant may be awarded an Annual Incentive Compensation Award which shall be
computed by multiplying: (i) the Participant's Salary for the Plan Year; by (ii)
the Participation Percentage as established annually by the Committee; by (iii)
the Discretionary Performance Goals Percentage for the Participant's Class as
established annually by the Committee; by (iv) the applicable Discretionary
Achievement Percentage Level as established annually by the Committee. The CEO,
in his/her sole discretion, shall determine whether a Participant has met
Discretionary Performance Goals.  

    78

--------------------------------------------------------------------------------

   

            6.6   Adjustments to Annual Incentive Compensation Award.    An
Annual Incentive Compensation Award shall be adjusted by any one or more of the
following adjustments:         A. In the event a Participant shall, during a
Plan Year, die, retire, go on a leave of absence with the Company's consent,
terminate employment due to Disability, or be terminated without just cause, the
Annual Incentive Compensation Award for that Participant for such Plan Year
shall be reduced, pro rata, based on the number of days in such Plan Year during
which he was not a Participant.         B. In the event that during a Plan Year
a Participant shall be discharged for just cause or shall voluntarily resign for
any reason other than Disability, the Annual Incentive Compensation Award for
that Participant shall be reduced to zero, and no Annual Incentive Compensation
Award shall be payable to that Participant for such Plan Year.   ARTICLE 7  
PAYMENT OF BENEFITS     7.1   Method of Payments.   As soon as the Committee has
determined the amount of all of the Annual Incentive Compensation Awards at the
end of a Plan Year, the Committee shall instruct the Company to pay each award
in cash in one lump sum.   ARTICLE 8   DESIGNATION OF BENEFICIARIES     A
Participant may file with the Committee a designation of a Beneficiary or
Beneficiaries in writing, which designation may be changed or revoked by the
Participant's sole action, provided that the change or revocation is filed with
the Committee in writing. If a Participant dies, any benefit which the
Participant is entitled to receive under the Plan shall be delivered to the
Beneficiary or Beneficiaries so designated, or if no Beneficiary has been
designated or survives the Participant, shall be delivered to the Executor or
Administrator of the Participant's estate.  

    79

--------------------------------------------------------------------------------

   

          ARTICLE 9   MISCELLANEOUS PROVISIONS     9.1   Other Plans.   Any
payment made under the provisions of this Plan shall be includable in or
excludable from a Participant's compensation for purposes of any other qualified
or nonqualified benefit plan in which the Participant may be eligible to
participate by reference to the terms of such other plan.     9.2   Plan
Amendment and Terminations.   The Company, acting through the Committee or the
Board, reserves the right to amend and/or to terminate the Plan for any reason
and at any time. Any amendment or termination of this Plan shall not affect the
right of any Participant or his Beneficiary to receive an Incentive Compensation
Award after it has been earned.     9.3   Right to Transfer, Alienate and
Attach.   Except to the extent that a Participant may designate a Beneficiary
under the provisions contained in Article 8, the right of any Participant or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such
Participant or Beneficiary; and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance, except
to the extent that the right to such benefit is transferable by the Participant
by will or the laws of descent and distribution.     9.4   Indemnification.   No
member of the Board or of the Committee and no officer or employee of the
Company shall be liable to any person for any action taken in connection with
the administration of this Plan unless attributable to his own fraud or willful
misconduct; nor shall the Company be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of a director,
officer or employee of the Company.     9.5   Non-Guarantee of
Employment.   Neither the existence of this Plan nor any award or benefit
granted pursuant to it shall create any right to continued employment of any
Participant by the Company. No Participant shall, under any circumstances, have
any interest whatsoever, vested or contingent, in any particular property or
asset of the Company by virtue of any award, unpaid bonus or other accrued
benefit under the Plan.     9.6   Source of Payment.   No special or separate
fund shall be established or other segregation of assets made with respect to
any immediate or deferred payment under the Plan. All payment of awards shall be
made from the general funds of the Company. To the extent that a Participant or
his Beneficiary acquires a right to receive payments under this Plan, such right
shall be no greater than that of any unsecured general creditor of the Company.
    9.7   Withholding Taxes.   The Company shall have the right to deduct from
all payments made to the Participant, whether pursuant to this Plan or
otherwise, amounts required by federal, state or local law to be withheld with
respect to any payments made pursuant to this Plan.  

    80

--------------------------------------------------------------------------------

   